

116 HRES 649 IH: Expressing the support of the United States for the grassroots development programs the Inter-American Foundation has undertaken for the past 50 years.
U.S. House of Representatives
2019-10-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 649IN THE HOUSE OF REPRESENTATIVESOctober 21, 2019Mr. Smith of New Jersey (for himself and Mr. Sires) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the support of the United States for the grassroots development programs the
			 Inter-American Foundation has undertaken for the past 50 years.
	
 Whereas the Inter-American Foundation (IAF) was created under section 401 of the Foreign Assistance Act of 1969 (22 U.S.C. 290f) to achieve conditions in the Western Hemisphere under which the dignity and the worth of each human person will be respected and under which all men will be afforded the opportunity to develop their potential, to seek through gainful and productive work the fulfillment of their aspirations for a better life, and to live in justice and peace;
 Whereas the IAF invests in effective grassroots solutions that promote prosperity and peace and advance the growth of democratic institutions;
 Whereas the development model of the IAF, applied through more than 5,000 community-led grants, has empowered millions of marginalized and underserved people in the Americas to achieve dignified livelihoods, effective civil engagement, and safer, more peaceful, and more just communities;
 Whereas the IAF’s model— (1)has demonstrated that making direct grants to grassroots groups and civil society organizations in underserved and vulnerable communities is cost effective;
 (2)fosters self-reliance by requiring grantees to mobilize local resources for their own projects and by connecting them to networks of new partners;
 (3)leverages additional resources from private and community partners; and (4)incentivizes broad civic engagement and local ownership of community development;
 Whereas the IAF, by investing in grassroots initiatives that create businesses, jobs, and leadership opportunities in communities, reinforces the commitment of individuals to strengthening their own communities;
 Whereas rather than going through contractors or foreign governments, the IAF provides direct funding to civil society organizations that support alternatives to migration, the drug trade, crime, unemployment, poverty, and exclusion;
 Whereas the IAF addresses the root causes of migration from the Northern Triangle by supporting unique community-led projects, such as the Organization for Youth Empowerment program in El Progreso, Honduras, a program that supports 2,300 at-risk youth with technical training, team building, and microscholarships to complete secondary school;
 Whereas the IAF has invested more than $5,000,000 since 2017 in 45 projects focused on creating economic alternatives to coca production, building a resilient civil society to contribute to a stable Colombia in the wake of the country’s peace agreement;
 Whereas listening and responding to the priorities of communities has allowed the IAF to foster trust and goodwill with the people of Latin America and the Caribbean; and
 Whereas the IAF’s ability to harness private sector and local resources, yielding a commitment of $1.31 in counterpart funds for every $1 invested by the IAF in the last 5 years, effectively leverages foreign assistance resources and improves the sustainability of its investments: Now, therefore, be it
	
 That the House of Representatives— (1)commends the Inter-American Foundation for its exemplary contributions in promoting economic and social development, democracy, and peace in Latin America and the Caribbean;
 (2)recognizes that the IAF’s unique, bottom-up approach empowers individuals in marginalized and underserved communities to be leaders, entrepreneurs, innovators, and change makers in their countries and communities;
 (3)affirms the importance of the IAF, more than 50 years after its founding, as the United States seeks to continue engagement in a complex region of the world; and
 (4)commits to continue to support the vital work of the IAF as an independent agency. 